Citation Nr: 0922958	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1989 to 
December 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.


FINDING OF FACT

The impairment from the Veteran's PTSD most nearly 
approximates occupational and social impairment with reduced 
reliability and productivity, without deficiencies in most 
areas or total occupational and social impairment. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Analysis

In 2001, the Veteran was diagnosed by the Social Security 
Administration (SSA) with depression with a bipolar 
component.  However, he was not awarded SSA disability 
benefits for this condition.

In a January 2003 rating decision, based on evidence from the 
Veteran's service treatment records and the results of an 
August 2002 VA examination, the RO granted the Veteran 
service connection for PTSD.  An evaluation of 30 percent was 
assigned, effective June 29, 2002.

In March 2004, the Veteran filed a claim for an increased 
rating for his service-connected PTSD, claiming that his 
condition had gotten worse over the preceding year.  

In July 2004, the Veteran was afforded a VA examination in 
response to his claim for an increased rating.  In a November 
2004 rating decision, based on the results of the July 2004 
VA examination, the RO granted the Veteran an increased 
rating of 50 percent for his service-connected PTSD, 
effective March 19, 2004.

In his January 2005 notice of disagreement, the Veteran 
argued that he should be given a rating higher than 50 
percent for his PTSD because he was not able to work due to 
his disability.  

In the present case, the evidence shows that the social and 
industrial impairment from the Veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned evaluation of 50 percent.  

On examination in July 2004, the examiner noted that in 
addition to PTSD, the Veteran had a secondary diagnosis of 
bipolar disorder with psychotic features which had been 
changed to Schizoaffective Disorder.  The Veteran reported 
that since his last VA examination in 2002, he had 
experienced the following symptoms associated with his PTSD: 
worsening of suicidal and homicidal ideation without actual 
intent, obsessive compulsive symptoms which consisted of 
cleaning his hands and his environment, occasional illogical 
speech (slipping into foreign languages), 
hyperalertness/awareness, increased panic/anxiety attacks 
(most noticeable when whenever he gets into a motor vehicle) 
with rapid energy and out of body experiences, ongoing 
depression with lack of energy, increased flashbacks, 
insomnia and sleep with violent nightmares, irritable and 
violent (mostly homicidal) thoughts without any actual 
violent behavior or intent, disorientation (spacing out a 
lot), inability to manage stress, difficulties with family 
and friends, flat affect, and poor memory and  concentration.

With regard to his interpersonal relationships, the examiner 
noted that the Veteran was continuing to maintain a two-year 
relationship with a girlfriend who he referred to at that 
time as his fiancé.  He also reported that he kept in contact 
with his elderly parents as well as his three brothers and 
one sister.  The Veteran reported having "few friends."  He 
reported that his activities and leisure pursuits typically 
involved very solitary activities such as watching 
television, playing computer games and learning how to sword 
fight.  The examiner also noted that the Veteran had been 
unemployed since 1999 secondary to the effects of his mental 
disorder.

On mental status examination, the Veteran was appropriately 
dressed and groomed.  He was alert and oriented in all three 
spheres and was able to relate appropriately to the examiner.  
He was also cooperative with the interview questioning.  
Speech was normal and affective processes demonstrated a full 
range and intensity and the Veteran was stable throughout the 
course of the interview.  Affect was appropriate and his 
presentation of affect matched his self-reported mood.  
However, the examiner noted that he did tend to be somewhat 
flattened in his overall presentation.  Thought processes 
demonstrated a normal rate of flow, but he appeared to have 
some difficulty with coherence and logic at times, and seemed 
to lapse into delusional thinking.  Associations were at 
times loose and thought content was at times inappropriate.  
The Veteran continued to have delusions.  The examiner did 
not see any signs of any hallucinations, however, he 
continued to described dissociative flashback experiences 
that could be similar to hallucinations.  He demonstrated the 
ability to maintain minimal personal hygiene.

In summary, the examiner noted that the Veteran's greatest 
complaints continued to be of depression, depressed mood and 
anxiety.  He also noted that the Veteran continued to 
experience some impaired impulse control in terms of his 
temper, sleep impairment secondary to restlessness and 
violent nightmares.  The examiner also noted that the 
frequency and severity of the Veteran's symptoms had 
increased somewhat since his last evaluation.  

He diagnosed the Veteran with chronic PTSD and 
Schizoaffective Disorder, not otherwise specified, and 
assigned a GAF score of 50.  He also opined that it is more 
likely than not that the Veteran's current unemployability is 
secondary to his mental disorder.

In an October 2005 letter, staff social worker J.G., at the 
Altoona VA Medical Center stated that the Veteran had 
continued to be plagued with depression and homicidal 
thoughts and feelings over the years, making it impossible to 
sustain concentration and application in academic studies or 
maintain a job.  He also indicated that interpersonally, the 
Veteran saw threats in most situations and as a result, 
stayed away from others for fear of acting out his aggressive 
feelings; therefore, his only support came from a small 
social network which included only his wife and one or two 
friends.  J.G. also noted that the Veteran's reality testing 
was impaired and that he experienced incessant paranoid 
ideations, sometimes auditory hallucinations and bizarre 
behavior.  He also noted that the Veteran had intrusive 
thoughts and flashbacks that interfered with his ability to 
relax.  J.G. diagnosed the Veteran at that time with 
Schizoaffective Disorder, chronic with acute exacerbation and 
PTSD and assigned a GAF score of 42.

During his most recent VA examination in May 2006, the 
Veteran reported that he had gotten married to his fiancé of 
four years in 2005 and was still married at that time.  He 
also reported that he was able to tend to his routine 
activities of daily living with respect to dressing and 
grooming, and that he sometimes helped out around the house, 
depending on how he felt on a particular day, and that he 
spent most of his time watching television or playing 
computer games.  The examiner also noted that the Veteran was 
still unemployed and that he had not made any efforts to 
complete any additional education or to involve himself in 
any community activities.  According to the Veteran, he 
disliked interacting with other people and would prefer to be 
left alone by anyone other than his wife.

With regard to specific symptoms, the Veteran reported that 
he had been hospitalized for panic attacks approximately 
three times since his last VA examination.  The Veteran also 
reported that he continued to experience flashbacks on an 
almost daily basis, especially to any loud music or other 
loud noise that, if unexpected, will result in hypervigilance 
and an exaggerated startle response.  He also reported 
difficulty sleeping, but could not provide an estimate as to 
how bad his sleep was.

When the examiner attempted to focus specifically on the 
Veteran's PTSD symptoms, the Veteran stated that he had a 
hard time discussing frequencies, intensities and severities, 
and indicated that he did not see the point of trying to 
provide such information.  
On mental status examination, the Veteran was appropriately 
dressed and adequately groomed.  He was alert and oriented in 
all spheres, but engaged in very little spontaneous 
conversation and had difficulty responding to questions 
presented to him for the purpose of completing his 
evaluation.  The Veteran reported auditory and visual 
hallucinations, but was unable to give any specific details 
when asked.  The Veteran also reported experiencing panic 
attacks on a more frequent basis and was obviously anxious 
and agitated during his evaluation.  He denied any suicidal 
thoughts or ideations, but did admit to being homicidal and 
sometimes thinking that he would like to kill people who 
aggravated him, including people at the VA.

The examiner noted that the Veteran was experiencing a more 
primary diagnosis that would include paranoid ideation and 
extreme guardedness and moodiness that would coincide with 
his previously diagnosed Schizoaffective Disorder.  He was 
diagnosed with Schizoaffective Disorder + PTSD and assigned a 
GAF score of 35.  However, the examiner also provided an 
opinion in which he again noted that the Veteran's 
Schizoaffective Disorder is his most prominent diagnosis for 
him, and indicated that due to the Veteran's paranoia during 
the examination and his difficulty sharing information with 
the examiner or presenting him with responses to questions 
that were specifically designed to adjust the PTSD more 
specifically, he could not discern how much of his PTSD could 
be related to his GAF score given the overriding 
Schizoaffective Disorder, or how much of his PTSD alone would 
contribute towards his unemployability.  The examiner noted 
further that although he did believe the Veteran was 
unemployable and incompetent of dealing with any monetary 
finances on an independent level; he believed this was due 
more to his Schizoaffective Disorder.  

Outpatient treatment records from the Altoona VA Medical 
Center dated from August 2006 to November 2006 show some 
improvement in symptoms during that time; however, the 
Veteran continued to be diagnosed with PTSD and received GAF 
scores of 40.

A statement from the Veteran's treating physician, C.L., MD 
received in August 2006 indicates that the Veteran was 
suffering from PTSD and unable to work.
        
In his August 2006 VA Form 9, the Veteran argued that he 
would have been able to work with the Schizoaffective 
Disorder , but he is not able to work due to his service-
connected PTSD.

In an April 2009 VHA medical expert opinion requested by the 
Board, A.B.S., MD opined that based on his review of the 
Veteran's entire claims file, it is much more likely than not 
that the veteran suffers from two major mental disorders, 
bipolar disorder, also referred to in the c-file as a 
schizoaffective disorder, and PTSD.  He also indicated that 
it is his "strong opinion" that it is "much more likely 
than not" that "the bipolar disorder is by far the more 
severe of the two conditions."  In rendering this opinion, 
A.B.S. noted that although the Veteran appears to be blaming 
the PTSD for most of his problems, the truly severe symptoms 
and alarm do not emanate from any condition engendered by the 
described stressors.  Instead, according to the doctor, the 
Veteran is "psychotic."  A.B.S. also noted that the Veteran 
himself deflected inquiry into the intensity and severity of 
his PTSD symptoms.  The doctor also noted that proceeding 
inferentially from the reports of the Veteran's relatively 
recent examinations, he believed a GAF score for the 
Veteran's PTSD would be 60, if not higher, and opined that 
the Veteran's PTSD in and of itself is not having more than a 
minor effect on the Veteran's ability to work.  He stated 
more specifically that based strictly on the evidence in the 
Veteran's c-file, although "the Veteran is a very ill 
individual who would appear to be quite disabled from 
working...PTSD plays little if any part in this disability."

In essence, the evidence shows that the Veteran's PTSD has 
been productive of symptoms that are listed in the 50 percent 
and the 70 percent levels.  The symptoms themselves, however, 
are not the determinative factor; rather, it is the resulting 
social and occupational impairment that is paramount.  After 
examining all the evidence, the Board concludes that the 
resulting social and occupational impairment is most 
consistent with the reduced reliability and productivity 
required for a 50 percent evaluation, but without either the 
deficiencies in most areas required for the 70 percent rating 
or the total occupational and social impairment required for 
the 100 percent rating.  

In this regard, the Board notes that the Veteran has reported 
suicidal ideation, but without actual intent, and the 
evidence does not show that he has ever actually attempted 
suicide.  The Veteran has also reported obsessive compulsive 
symptoms such as cleaning his hands and his environment as 
well as increased panic/anxiety attacks and ongoing 
depression.  However, he has not reported and the evidence 
does not show that his obsessive compulsive behaviors 
interfere with his routine activities or that he has 
continuous panic attacks or depression which affect his 
ability to function independently.  In fact, during his VA 
examination in May 2006, the Veteran reported that he had 
been hospitalized only three times for panic attacks since 
his last examination two years before in July 2004, providing 
evidence that the panic attacks were not continuous.  
Furthermore, he reported that he was able to tend to his 
routine activities of daily living with respect to dressing 
and grooming, and that he occasionally helped out around the 
house.  He also indicated that he was able to participate in 
leisure activities such as watching television and playing 
computer games.  He also reported in July 2004 the he was 
learning to sword fight.

The Veteran also reported occasional illogical speech and 
disorientation, but on objective examination, his speech was 
noted to be normal and there is no evidence of record showing 
the Veteran to be disoriented.  In fact, on objective 
examination in July 2004 and May 2006, the Veteran was alert 
and oriented in all spheres.  The Veteran also reported that 
he felt irritable and had homicidal thoughts.  However, in 
July 2004, he indicated that he lacked the intent to actually 
act on those thoughts and besides his reports of violent 
nightmares; there is no evidence of any actual physical 
altercations or assaults perpetrated by the Veteran.  In 
fact, in his October 2005 letter, staff social worker J.G. at 
the Altoona VA Medical Center noted that the Veteran 
indicated that he stayed away from most people so that he 
would not act on his aggressive feelings.  

The Veteran has also continuously reported that he is unable 
to establish and maintain effective relationships and that he 
has difficulty adapting to stressful situations, including 
work and work-like settings.  In this regard, in his October 
2005 letter, J.G. noted that the Veteran's problems with 
depression and homicidal thoughts made it impossible for him 
to sustain concentration in academic settings or maintain a 
job.  However, the Board notes that throughout the pendency 
of this appeal, the Veteran has maintained a relationship 
with his current wife, and has also indicated that he has 
some type of relationship with family members such as his 
parents, three brothers and a sister.  The Veteran's social 
worker, J.G. even noted in October 2005 that the Veteran 
received support from a small social network, which included 
his wife and one or two friends.  

Finally, the Board finds that the evidence of record does not 
show that the Veteran is unable to work due solely to the 
disabling effects of his PTSD.  Rather, it shows that his 
PTSD in conjunction with his schizoaffective disorder, which 
has also been diagnosed since 2001 both contribute to his 
current unemployability.  As discussed above, the July 2004 
VA examiner diagnosed the Veteran with PTSD and 
schizoaffective disorder and opined that the Veteran's 
unemployability is secondary to his mental disorder.  
However, the examiner never specifically opined that the 
Veteran's PTSD alone caused him to be unemployable.  In his 
October 2005 letter, J.G. stated that the Veteran was plagued 
with depression and homicidal thoughts and feelings which 
make it impossible for him to pursue academic studies or 
maintain a job.  However, he also diagnosed the Veteran with 
both PTSD and schizoaffective Disorder and never separated 
the two disorders when making his determination of 
unemployability.  Furthermore, as also noted above, the May 
2006 VA examiner opined that the Veteran's unemployability 
was due more to his diagnosed schizoaffective Disorder than 
his PTSD, and A.B.S., MD in his April 2009 VHA opinion, 
indicated that based on his review of the record, the 
Veteran's PTSD alone does not prevent him from working.  The 
Veteran's treating physician, C.L., MD noted that the Veteran 
was suffering from PTSD and unable to work, but he did not 
provide a rational for his opinion or indicate that he had 
reviewed the Veteran's entire c-file before rendering his 
opinion.  This is evident in the fact that he did not mention 
the Veteran's other diagnosed psychiatric disorder.

The Board also notes that the VHA medical expert, the only 
physician able to assign a GAF score based on the Veteran's 
PTSD alone, stated that he would assign a GAF score of 60, if 
not higher, for the Veteran's PTSD.  Such a score is 
indicative of only moderate impairment.  The Board concludes 
that the evidence does not support assignment of a rating 
higher than 50 percent for PTSD for any portion of the appeal 
period.
Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that, in June 2004, prior to the initial 
adjudication of the claim, and in October 2006, the Veteran 
was provided with the notice required by section 5103(a).  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
Veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  The Veteran was 
provided with the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in the October 2006 letter 
and again in March 2007.  The Board acknowledges that this 
was after the unfavorable rating decisions that are the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the Veteran in this instance, as an 
increased disability rating has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.
With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The Board notes that the October 2006 and March 2007 letters 
informed the Veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% depending on the 
disability involved, and provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.

Finally, the Board notes that all pertinent available records 
have been obtained.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.  The Board is satisfied 
that any procedural errors in the development of the claim by 
the originating agency were not prejudicial to the Veteran.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


